Citation Nr: 1819053	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a joint condition, also claimed as a musculoskeletal condition.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, but other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a sleep disorder, to include insomnia.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected migraine headache disability.

8.  Entitlement to an earlier effective date than March 3, 2015 for service-connected migraine headache disability.

9.  Entitlement to a total disability rating due to individual disability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Army from April 1981 to September 1981.  He also served on active duty in the United States Army from November 1982 to February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision denying entitlement to a TDIU, and a January 2016 rating decision denying the other issues, by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and San Diego, California, respectively.  Jurisdiction is currently with the RO in Oakland, California.

The issue of entitlement to a TDIU was most recently remanded by the Board in February 2015 in order for an examination to consider the question of occupational impairment due to service-connected disabilities.

The Board has recharacterized the acquired psychiatric disorder claim as it is on the title page, where the record reflects that the Veteran had varying diagnoses, to include depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran filed a Notice of Disagreement in October 2017 to a November 2016 rating decision denying entitlement to aid and attendance.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  See November 2017, Correspondence.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to increased ratings for the residuals of a right knee injury and for residuals status-post excision spinous process T7 have been raised by a June 2015 VA 21-526EZ Form, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues.  To ensure every possible consideration of the appellant's claims, the Board finds it appropriate to refer these matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for tinnitus, for a right hip disability, for a sleep disorder, to include insomnia, and for hypertension, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a joint condition was previously considered and denied by the RO in an August 2006 rating decision.  He was notified of the decision and of his appellate rights; however, the Veteran did not appeal or submit new and material evidence within one year of that decision.

2.  The evidence since the last final August 2006 decision denying service connection for a joint condition is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's depressive disorder manifested during, or as a result of, his service.

4.  It is reasonably shown that, throughout the period on appeal, the Veteran's migraines have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which corresponds to a 50-percent rating, which is the maximum schedular rating available to the Veteran's migraines.

5.  The Veteran claimed entitlement to service connection for headaches on form VA 21-526EZ, received June 3, 2015.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for a joint condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been received to warrant reopening of the previously denied claim for service connection for a joint condition.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50-percent rating for the Veteran's migraine headache disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for entitlement to an effective date earlier than June 3, 2015, for the grant of service connection for migraines have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a joint condition (also referred to as a musculoskeletal disorder) was previously considered and denied by the RO in a rating decision dated in August 2006.  The evidence of record at the time of that decision included service treatment records, VA medical records, a VA medical examination in April 2006, and the Veteran's own statements.  In that decision, the RO found that there was no medical evidence of a chronic disability for a joint condition claimed as joint pain, which had been associated with the Veteran's military service.

The Veteran was notified of the August 2006 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the August 2006 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

The Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence associated with the claims file subsequent to the August 2006 rating decision includes VA treatment records and examination reports, private medical records, and lay assertions.

The post-service medical evidence, including the treatment records and VA examination reports, are new in the sense that they were not of record at the time of the prior rating decision.  However, they are not material, as they largely do not pertain to a joint condition.  Moreover, to the extent that some records do reference specific joints, it appears to specify joints for which service connection is either already in effect or else previously denied (such as the knee or shoulder), such evidence is not new and material.  As such, those medical records are cumulative of evidence previously considered, do not relate to an unestablished necessary to substantiate the claim, or do not raise a reasonable possibility of substantiating the claim.  Thus, the additional post-service medical evidence is not new and material evidence.

The Board has also considered the lay statements; however, they continue to assert that he has a joint condition, now also referred to as a musculoskeletal condition that was incurred during his military service.  There has been no new assertion or any further details provided as to the nature or etiology of this claimed condition.  Thus, the statements are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the August 2006 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran has a joint condition that manifested in service or that is otherwise related thereto.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a joint condition.
      
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's PTSD was previously denied by an August 2006 rating decision, and as such, the Board has characterized the issue as stated on the title page, and will not discuss the criteria specific for service connection for PTSD.

Regarding the first element, the Board finds that the evidence shows the Veteran is diagnosed with an acquired psychiatric disorder.  Most recently, in July 2017 Dr. Henderson-Galligan diagnosed the Veteran as having unspecified depressive disorder.  Dr. Henderson-Galligan reviewed the Veteran's claims folder and interviewed him over the phone, following which she opined that the Veteran's unspecified depressive disorder more likely than not began in military service, continuing uninterrupted to the present, and further, was aggravated by his service-connected right knee injury residuals, and residuals of status post excision spinous process of T-7.  She also opined that the Veteran's complex symptom dated back to his June 2015 claim.  She cited a body of literature discussing chronic guilt and shame being a feature in mental health in active duty service members.

Indeed, the Veteran's service treatment and personnel records show that during service the Veteran was counseled as to his hygiene and anger management.  He was considered to have little interest in and a poor attitude regarding his work.  

VA treatment records show that even in 2001 the Veteran reported he was depressed when he first left service.  Additional VA treatment records show that depressive disorder was among the Veteran's diagnoses.  The VA did not provide an examination specific to the Veteran's psychiatric disorder claim.

In summary, the record shows a current diagnosis for unspecified depressive disorder.  In addition, the record shows that the Veteran's unspecified depressive disorder is etiologically related to service.  The probative evidence of record, namely the July 2017 private examiner's opinion, establishes that it is at least as likely as not that there is a causal link between the Veteran's service and his current unspecified depressive disorder.  There is no competent evidence of record that controverts the July 2017 private examiner's probative opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's unspecified depressive disorder is related to his active service.  Any doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for an acquired psychiatric disorder, to include unspecified depressive disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's migraine headaches are rated according to Diagnostic Code 8100 as 10 percent disabling since June 3, 2015.  The Veteran contends that his rating should be higher, and that he is entitled to an earlier effective date.

Under Diagnostic Code 8100 for migraine headaches a 50-percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30-percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10-percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is assigned.  38 C.F.R. § 4.124a.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

A March 2015 VA treatment record indicates that the Veteran took Naproxen or over the counter Ibuprofen to help with his headaches.  The Board also observes that the Veteran is on pain medications for other disabilities, to include morphine.  

The Veteran was afforded a December 2015 VA examination for his headaches.  The examiner indicated that the Veteran's headaches lasted several hours with photophobia.  They required him to lie in a dark room one to two times over two to three months.  Although the examiner indicated that the Veteran experienced prostrating attacks once in two months over the last several months, the Board notes when considering the reported frequency most favorably to the Veteran, it equates to two times over two months, or once a month.  The Veteran reported that he was incapacitated for hours with the severe headache, but could function through the other headaches that occurred three to four times a week.  His symptoms involved a throbbing head, sensitivity to light and sound, and occasional vomiting.  The headaches impacted the Veteran's ability to work.  The Veteran indicated that he treated his headaches with medication.  The examiner indicated that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  Yet, functionally, the examiner indicated that the Veteran's headache condition impacted his ability to work, and the Veteran reported that he would not be able to operate in his former capacity as an operating room nurse during either the more or less severe variety of his headaches.

In June 2017, the Veteran's wife stated that the Veteran had to go lay down at least once a week in a dark, silent room due to his headaches.  She described how the Veteran became dizzy and nauseous with his headaches, impairing his concentration and focus.  She suggested that if he worked, he would have to miss at least one day a week from his headaches because he was "totally out of commission" during a migraine.

In June 2017 the Veteran's daughter also submitted a statement describing the Veteran laying in a dark, quiet room at least once a week to relieve his severe headaches.  She also described the Veteran's nausea, dizziness, sensitivity to light and sound, blurred vision, and inability to concentrate during headaches.  

Thus, when considering the frequency of the Veteran's headaches in light of their severity without the use of medication, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria required for the 50 percent for the entire time on appeal.  38 C.F.R. § 4.7.  The frequency of the attacks occurs on average more than once a month, and the attacks have been described as lasting hours, requiring a day in bed, or taking the Veteran out of commission, such that they are both prolonged and completely prostrating.  The examiner indicated that the headaches functionally impaired the Veteran's ability to work, and the Veteran's wife has indicated that from what she witnessed he would be unable to work at least once a week, such that the Board finds the headaches are productive of severe economic inadaptability.  Consequently, the Board finds that an increased 50-percent rating is warranted during the course of the appeal.  This is the maximum schedular rating provided by regulation.


Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for migraines.  The claim was granted in the January 2016 rating decision with an effective date of June 3, 2015.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400.

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.

As noted, the Veteran served on active duty for training from April 1981 to September 1981 and on active duty from November 1982 to February 1984.  Entitlement to service connection likely arose earlier than the established effective date as the Veteran had migraines determined to be related to service.  However, the case turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.  Additionally, as the Veteran did not file a claim for headaches by February 1985, the effective date cannot be made the day following separation from service.

The Veteran's formal claim, VA 21-526EZ, for headaches was received on June 3, 2015.  There is no evidence of receipt of a claim, either formal or informal, for headaches prior to June 3, 2015.  Further, no competent evidence has been submitted suggesting an earlier date of claim than June 3, 2015.

Therefore, an earlier effective date is not warranted by the preponderance of the evidence.  First, the record is absent any written communication related to desiring to bring a claim for headaches prior to the June 3, 2015 claim.  Although medical treatment records referencing the Veteran's headaches may be found earlier than June 3, 2015, the mere presence of medical treatment does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

In sum, the Board finds that the June 3, 2015 claim of service connection which included headaches is the earliest correspondence that meets the criteria for a claim of service connection for migraines.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than June 3, 2015 for the grant of service connection for migraines.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for joint condition, also claimed as musculoskeletal condition, is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating of 50 percent for migraine headaches for the entire period on appeal is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date earlier than June 3, 2015 for migraine headaches is denied.


REMAND

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus, and it appears that although he was afforded an audiological examination in March 2006 which discussed tinnitus, he has not yet been afforded a VA examination during the course of this appeal for his claimed tinnitus.  The Veteran had reported experiencing tinnitus due to his service, and he is competent to report that he experiences ringing in his ears, such that the Veteran should be afforded a VA examination to determine whether his tinnitus is at least as likely as not related to service.  See 38 U.S.C. § 5103A(d).

Right Hip

The Veteran contends that he is entitled to service connection for his right hip disability, and medical records have suggested that it may be secondary to his service-connected back or knee disability.  It appears that he has not yet been afforded a VA examination for this claimed disability.  Treatment records show that the Veteran is treated for his right hip, in relation to his knee and back, such that the Veteran should be afforded a VA examination to determine whether his right hip disability is at least as likely as not related to service or to his service-connected residuals of right knee injury or status post excision of spinous process at T3.  See 38 U.S.C. § 5103A(d).


Sleep Disorder, Insomnia

The Veteran has claimed entitlement to service connection for a sleep disorder to include insomnia.  VA treatment records show that the Veteran experienced difficulty sleeping and insomnia, reported in relation to his mental health.  Accordingly, on remand the Veteran should be afforded an examination to indicate whether these symptoms are part and parcel of any diagnosed psychiatric condition or a separately diagnosable condition.  If the symptoms constitute a separately diagnosable condition, then the examiner should opine as to whether it is at least as likely as not that it is related to service, or (i) caused or (ii) worsened by his now service-connected acquired psychiatric disorder.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension, and it appears that he has not yet been afforded a VA examination for this claimed disability.  Treatment records show that the Veteran is treated for hypertension, and the Veteran reports that it is due to his service, such that the Veteran should be afforded a VA examination to determine whether his hypertension is at least as likely as not related to service.  See 38 U.S.C. § 5103A(d).

TDIU

In light of the above award for service connection, adjudication of the issue of the Veteran's entitlement to TDIU must be remanded pending the assignment of disability rating and effective date for this grant, which is assigned by the AOJ in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s).  Access to the Veteran's Virtual VA and VBMS file must be provided to the VA examiner.  After reviewing all of the evidence of record, and conducting any testing deemed necessary, the examiner must indicate whether it is at least as likely as not that:

(a) the Veteran has tinnitus incurred in or related to his service.

(b) the Veteran has a right hip disability that was incurred in or is related to service, and if not, whether it is at least as likely as not that it was (i) caused or (ii) aggravated (permanently worsened) by his service-connected residuals of right knee injury or residuals of status post excision spinous process at T3. 

(c) the Veteran has any separate and distinct pathology manifested in sleep impairment (as opposed to sleep related symptoms resulting from any diagnosed psychiatric condition).  (If separate exam is needed on this matter it should be arranged in accordance with applicable provisions.)  If so, then the examiner must opine as to whether it is at least as likely as not related to the Veteran's service, or (i) caused by or (ii) aggravated by his service-connected acquired psychiatric disorder.  

(d) the Veteran has hypertension that is related to service, or is (i) caused or (ii) aggravated by his service-connected disabilities.

Any and all opinions offered must be accompanied by a fully explanatory rationale.  The examiner should discuss the Veteran's lay statements regarding his reported disabilities.

2.  Inform the Veteran if he is scheduled for an examination that if he does not appear for the scheduled examination without good cause, his claim may be denied.  See 38 C.F.R. § 3.655.

3.  The AOJ should review the examination report(s) to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

4.  Finally, readjudicate the appeal, including the issue of entitlement to a TDIU.  If the full benefits sought with regard to any claim remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


